                       UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF VIRGINIA
                            Norfolk Division


TODD JAMES BROXMEYER,

               Petitioner,

V,                                        CIVIL ACTION No. 2:18cv240


L. RAY ORMOND, Warden,
FCI Petersburg-Low,

               Respondent.



                              FINAL ORDER


      This matter was initiated by petition for a writ of habeas

corpus under 28 U.S.C. § 2241 submitted by pro se Petitioner Todd
                                                                        I
                                                                        I

James Broxmeyer ("Broxmeyer" or "Petitioner").              (ECF No.    i)
Broxmeyer   argues   that   the   trial    court's   use   of   "uncharged,

dismissed and acquitted conduct" in calculating his Sentencing

Guidelines range is unconstitutional under the Supreme Court's

decision in Nelson v. Colorado, 137 S. Ct. 1249 (2017).          He seeks a

new sentence that excludes consideration of such conduct.


      The matter was referred to a United States Magistrate Judge

for report and recommendation pursuant to the provisions of 28

U.S.C. § 636(b)(1)(B) and (C) and Rule 72 of the Rules of the

United States District Court for the Eastern District of Virginia.

The   Report and   Recommendation filed      April 22, 2019 recommends

dismissal of the petition without prejudice.         (ECF No. 16).     Each

party was advised of his right to file written objections to the

findings and recommendations made by the Magistrate Judge.          After a
